Citation Nr: 0422845	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, and from April 1947 to January 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
asbestosis.

The Board notes that the RO in Cleveland transferred the 
veteran's claim to the RO in Huntington, West Virginia, in 
June 2002.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a video hearing in January 
2004.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have asbestosis or asbestos disease of the lung.

2.  Chronic obstructive pulmonary disease first manifested 
several years after service and is not related to the 
veteran's period of service or to exposure to asbestos in 
service.


CONCLUSION OF LAW

A pulmonary disability to include asbestosis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection for a pulmonary disability, to include 
asbestosis.  The veteran was afforded VA examinations in 
September 2002 and January 2003. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in June 2001 and in the March 2003 SOC, the 
RO notified the veteran of the evidence needed to 
substantiate his claim for service connection, and offered to 
assist him in obtaining any relevant evidence.  The letter 
and SOC gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  In a response to 
the letter, the veteran submitted a statement dated in June 
2001 which answered questions regarding asbestos exposure and 
stated that his medical treatment records had already been 
submitted.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Court also expressed the view that a VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In the June 2001 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested that the veteran provide it with the a 
list of all medical treatment received from doctors, clinics, 
and hospitals since separation from service, and it also 
requested answers to specific questions regarding asbestos 
exposure both in-service and following separation.  Also, 
through the June 2001 letter and the SOC, VA complied with 
the statutory and regulatory requirements as set forth in the 
Court's Pelegrini decision because it informed the veteran 
(1) of what evidence, if any, was necessary to substantiate 
his claim, and it (2) indicated what portion of that evidence 
the veteran was responsible for sending to VA, and (3) which 
portion VA would attempt to obtain on behalf of the veteran, 
in compliance with the guidance set forth by the Court in 
Quartuccio.  Moreover, in compliance with the fourth notice 
requirement identified by the Court in Pelegrini, the RO 
requested that the veteran provide any evidence in his 
possession that pertains to the claim, "or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claim."  The notice also satisfied the 
Pelegrini requirement that it be given prior to initial 
adjudication.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

Pertinent Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).   

Factual Background

The veteran's DD 214 indicates that he served in the United 
States Navy.  His military occupation is not discernable from 
his separation documents.  However, in June 2001 the veteran 
stated that he stood firewatch aboard the USS Douglas H. Fox 
(DD-779) CSSC 1947-1950.  In the April 2003, Form 9, the 
veteran stated that he was a Seaman 1st Class, which required 
him to work various jobs aboard the ship, including 
firewatch, ship maintenance, and working in engineering 
spaces.  He contends that the "biggest part" of his 
asbestos exposure came from being aboard the USS Douglas H. 
Fox when it hit a mine in Venice, Italy, in September 1947.  
He also contends that he was exposed to asbestos aboard the 
USS Carmita (TX-152) and USS Orvetta (IX-157).  

The veteran's service medical records do not show any 
complaints or treatment for lung disabilities.  

In a medical record dated in February 1992 from R. Turner, 
M.D., the veteran reported a history of smoking about a pack 
of cigarettes a day for his entire adult life.  On 
examination, Dr. Turner could hear audible rhonchi.  He noted 
that the veteran had a lot of upper airway rhonchi and some 
scattered rhonchi in his posterior lung fields.  The veteran 
was sent for a chest x-ray, PA and lateral, the results of 
which indicated to Dr. Turner that the veteran had quite a 
prominence of his right hiliam and that he could have an 
infiltrate there.  Dr. Turner's impression was rule out right 
hilar pneumonia; probable chronic obstructive pulmonary 
disease secondary to chronic tobacco abuse.  The veteran 
returned for a follow-up for acute bronchitis a few days 
later.  Dr. Turner's impression was acute bronchitis with 
probably underlying chronic obstructive pulmonary disease.  
Dr. Turner prescribed Proventil repetabs and Organidin 
tablets.

Dr. Turner regularly examined the veteran between February 
1992 and January 2000.  In his reports, he encouraged the 
veteran to quit smoking, but the veteran continued smoking 
between a pack and a pack and a half of cigarettes per day.  
Dr. Turner diagnosed chronic obstructive pulmonary disease 
secondary to chronic tobacco use.

In a medical record dated in June 2000, J. Bond, M.D., P.S.C. 
examined the veteran.  He noted a history of severe lung 
disease and a long time history of tobacco abuse.  The 
veteran reported that he had quit smoking a week before the 
examination and had not smoked since.  Dr. Bond started him 
on oxygen while he was in the hospital.  His assessment was 
chronic obstructive pulmonary disease.  

In June 2000, the veteran had a consultation for his 
shortness of breath and respiratory failure with B. 
Thorarinsson, M.D.  Dr. Thorarinsson noted that the veteran 
had a history of respiratory problems, though they had 
recently worsened.  He also noted a past medical history of 
emphysema.  The veteran reported that he had smoked about one 
and a half packs a day for 70 years, which the examiner 
estimated as equating to 110 pack years of smoking.  The 
veteran also reported that he had been a postal worker and 
worked in the Navy and that his chemical exposure was 
minimal.  The veteran's chest X-ray showed chronic 
obstructive pulmonary disease changes with pulmonary 
peribronchial cuffing and some calcified granulomas, but no 
acute process.  Dr. Thorarinsson's impression was chronic 
obstructive pulmonary disease, severity undetermined, 
probable moderate, and respiratory failure, hypercapnia with 
hypocemia quite severe.

In a June 2002 discharge note from the VA Medical Center 
(VAMC) in Huntington, S Parseghian, PGY1 (first year medical 
resident), included asbestosis among the veteran's discharge 
diagnoses.  

The veteran was afforded a VA respiratory compensation and 
pension examination in September 2002.  J. Harrah, M.D., 
reported reviewing the claims file.  The veteran stated that 
he started smoking at age six and that he was currently 
smoking a pack a day.  The veteran reported having asbestosis 
because "all the ships were made of asbestos."

Dr. Harrah reviewed the June 2002 VAMC Huntington discharge 
summary, which listed asbestosis under the veteran's 
diagnoses, as well as the pulmonary function tests and chest 
X-rays.  Dr. Harrah also ordered a current pulmonary function 
test and chest X-rays.  On examination of the veteran's 
lungs, the examiner noted hyperresonance to percussion, 
bilaterally, and very distant breath sounds, bilaterally.  
With deep ventilation there was marked expiratory wheezing 
bilaterally throughout both lung fields.  

The examiner's impression was chronic obstructive pulmonary 
disease, severe, on oxygen, and continued tobacco abuse with 
cigarettes.  The examiner stated that: 

[the veteran] has no proven diagnosis of 
asbestosis, and it is most likely as not 
that his pulmonary problem is chronic 
obstructive pulmonary disease secondary 
to cigarette smoking.  It is not likely 
that he has asbestosis.  Records from 
HIMG do not mention any evidence of 
asbestosis with multiple chest x-rays 
from 1992 to 1997.  Dr. Turner's complete 
P.E. [in July 1995] does not mention 
asbestosis.  The diagnosis was COPD and 
he was again advised that he should stop 
smoking.  The most recent chest x-ray [of 
September 2002] does not mention any 
findings even suggestive of asbestosis.

In an October 2002 discharge note from VAMC Huntington, M. 
Choudhry, PGY1, included asbestosis among the veteran's 
discharge diagnoses.  In an October 2002 record, M. Michael, 
MSW, included asbestosis in the veteran's past medical 
history.

The veteran was provided with another VA respiratory 
examination in January 2003.  The veteran stated that he had 
additional information that showed that he has asbestosis.  
The additional information consisted of discharge summaries 
from the VAMC Huntington in June 2002 and October 2002.  

The veteran informed Dr. Harrah that he was stationed aboard 
the USS Carmita for 18 months and that the ship was a fleet 
service ship made of concrete and that the "sand and gravel 
in the concrete was made of volcanic waste which contained 
asbestos."  He also stated that he did "all types of jobs 
on the Carmita" and that he was aboard the Orvetta.  He 
stated that he was also on a supply craft.  He stated that 
the ship was a "floating naval base."  He subsequently was 
on the USS Douglas H. Fox and stated that when it was hit, 
"asbestos was blowing everywhere."  He stated that he was a 
butcher at that time, but that he had to stand guard while 
they "worked on the ship."

The veteran also reported smoking a pack of cigarettes a day, 
but claimed not to pull that into his lungs.  He reported 
removing his oxygen to smoke.  

Dr. Harrah reviewed the records from VAMC Huntington.  His 
impression was chronic obstructive pulmonary disease, severe, 
and tobacco abuse, with cigarettes, currently smoking one 
pack a day.  Dr. Harrah concluded that although asbestosis 
was listed in the discharge summaries of June 2002 and 
October 2002 at the VAMC Huntington, the CAT scan and chest 
X-rays did not demonstrate characteristic findings of 
asbestosis such as pleural or diaphragmatic plaguing on 
interstitial lung fibrosis.  Dr. Harrah therefore concluded 
that it was not likely that the veteran had asbestosis.

Analysis

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.

In the present case, the Board finds that the September 2002 
and January 2003 VA examination reports have great 
evidentiary weight.  Dr. Harrah reviewed the veteran's claims 
file, and examined the veteran before concluding that the 
veteran did not have asbestosis.  The Board notes that Dr. 
Harrah is also a diplomat of the American Board of Thoracic 
Surgery and a fellow of the American College of Chest 
Physicians and is well qualified to render as to the correct 
diagnosis and etiology of the veteran's current pulmonary 
disability..  

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The examiner 
also gave reasons and bases for the conclusions that the 
veteran does not have asbestosis.  He discussed the medical 
evidence that supported his conclusion and concluded that the 
diagnostic tests, and examination were not consistent with a 
diagnosis of asbestosis.

The Board finds that the discharge notes from June 2002 and 
October 2002 which list asbestosis as a diagnosis to have 
limited evidentiary weight.  The persons who listed that 
diagnosis, two first year residents and a social worker, did 
not provide any reasons or bases for the conclusion that the 
veteran had asbestosis.

The veteran's testimony that he currently has asbestosis is 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
medical evidence of record does not reflect findings or a 
diagnosis of asbestosis.

There is current medical evidence that the veteran has 
chronic obstructive pulmonary disease; however the persuasive 
evidence of record establishes that the veteran's chronic 
obstructive pulmonary disease is not related to service, 
including asbestos exposure in service.  

The Board points out that in the September 2002 and January 
2003 VA examinations, the Dr. Harrah determined that the 
veteran does not have a pulmonary impairment due to asbestos 
exposure.  Chronic obstructive pulmonary disease was 
diagnosed.  Dr. Harrah attributed the veteran's chronic 
obstructive pulmonary disease to smoking.  

Also, Drs. Turner, Bond, and Thorarinsson all diagnosed 
chronic obstructive pulmonary disease, not asbestosis.  For 
roughly eight years, Dr. Turner consistently attributed the 
disability to the veteran's chronic tobacco use.  

No contention has been made, nor does evidence suggest, that 
the veteran's tobacco use is in any way related to service.  
In any event, the veteran's claim was received in November 
2000.  For claims filed after June 9, 1998, The law precludes 
service connection for disease or disability resulting from 
the use of tobacco products.  38 U.S.C.A. § 1103(a) (West 
2002).

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131.  In the veteran's case, the medical evidence 
shows that the veteran does not currently have a pulmonary 
disability due to asbestos exposure to include asbestosis, 
and there is no competent evidence otherwise linking his 
current pulmonary disability, chronic obstructive pulmonary 
disease, to a disease or injury in service (including 
asbestosis).

After consideration of all the evidence, the Board finds that 
the evidence is against a finding that the veteran has a 
pulmonary disability due to asbestos exposure to include 
asbestosis and the Board finds that the veteran's current 
lung disability is not related to his period of service.  
Since the preponderance of the evidence is against the claim 
for service connection for a pulmonary disability to include 
asbestosis, the benefit of the doubt doctrine is not for 
application with regard to this claim.  Gilbert, 1 Vet. App. 
49.   


ORDER

Entitlement to service connection for a pulmonary disability 
to include asbestosis is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



